DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/01/2022.	
3.	Claims 1-13 are pending. Claims 1-13 are under examination on the merits. Claims 1-8, 10-13 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive, thus claims 1-13 stand rejected as set forth in Office action dated 04/11/2022 and further discussed in the Response to Arguments below.  
  
Information Disclosure Statement
6.	The information disclosure statement submitted on 06/03/2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2017/010360 A1, hereinafter “”360”). 
	
	Regarding claim 1: “360 teaches an electrochromic element (Page 1, [0001]) comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]) or E6 (homologue to C3 compound of instant application) (Page 24, [0047]).”360 does not expressly teach the electrochromic element satisfies inequality (1) and inequality (2):
GA+H2O - GA+ OcOH  ≥ 35   … inequality (1)
GA+PC  -  GA+ OcOH  ≤ -35 … inequality (2)
where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol.
     
    PNG
    media_image1.png
    197
    277
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    117
    274
    media_image2.png
    Greyscale


However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e., solvation free energy, would be expected to be the same as claimed (i.e., the electrochromic element satisfies inequality (1) and inequality (2): GA+H2O - GA+ OcOH  ≥ 35   … inequality (1), and GA+PC  -  GA+ OcOH  ≤ -35 … inequality (2), where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol). If there is any difference between the product of “360 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claims 2-3: “360 teaches the electrochromic element (Page 1, [0001]), comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]) or E6 (homologue to C3 compound of instant application) (Page 24, [0047]).”360 does not expressly teach the electrochromic element  wherein the electrochromic element further satisfies inequality (3), and inequality (4):
GA+H2O - GA+ OcOH  ≥ 44   … inequality (3)
GA+PC  -  GA+ OcOH  ≤ -40 … inequality (4)
However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e., solvation free energy, would be expected to be the same as claimed (i.e., the electrochromic element satisfies inequality (1) and inequality (2): GA+H2O - GA+ OcOH  ≥ 44   … inequality (3), and GA+PC  -  GA+ OcOH  ≤ -40 … inequality (4), where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol). If there is any difference between the product of “360 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 4: “360 teaches the electrochromic element (Page 1, [0001]), wherein in the electrochromic layer, at least one of a concentration of the anodic electrochromic compound and a concentration of the cathodic electrochromic compound is 0.05 mol/L or more (Page 37, [0084]).

	Regarding claim 5: “360 teaches the electrochromic element (Page 1, [0001]), wherein the anodic electrochromic compound is a dihydrophenazine derivative such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]).
	Regarding claim 6: “360 teaches the electrochromic element (Page 1, [0001]), wherein the cathodic electrochromic compound is a pyridine derivative (Page 12, [0041]).

	Regarding claim 7: “360 teaches the electrochromic element (Page 1, [0001]), wherein the cathodic electrochromic compound is a viologen derivative such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]) or E6 (homologue to C3 compound of instant application) (Page 24, [0047]).

	Regarding claim 8: “360 teaches the electrochromic element (Page 1, [0001]), wherein the solvent is a cyclic ether (Page 24, [0049]). 

	Regarding claim 9: “360 teaches an electrochromic element (Page 1, [0001]) comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]) or E6 (homologue to C3 compound of instant application) (Page 24, [0047]). ”360 does not expressly teach wherein a difference between a solvation free energy of a colored form of the anodic electrochromic compound in water and a solvation free energy of the colored form of the anodic electrochromic compound in octanol is 35 kcal/mol or more, and a difference between a solvation free energy of a colored form of the cathodic electrochromic compound in propylene carbonate and a solvation free energy of the colored form of the cathodic electrochromic compound in octanol is -35 kcal/mol or less.
However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e., solvation free energy, would be expected to be the same as claimed (i.e., a difference between a solvation free energy of a colored form of the anodic electrochromic compound in water and a solvation free energy of the colored form of the anodic electrochromic compound in octanol is 35 kcal/mol or more, and a difference between a solvation free energy of a colored form of the cathodic electrochromic compound in propylene carbonate and a solvation free energy of the colored form of the cathodic electrochromic compound in octanol is -35 kcal/mol or less). If there is any difference between the product of “360 and the product of the instant claims the  difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 10: “360 teaches a lens unit comprising: an optical filter including the electrochromic element, and an image pickup optical system including a plurality of lenses (Page 31, [0067]-[0068]).

	Regarding claim 11: “360 teaches an image pickup apparatus comprising: an image pickup optical system including a plurality of lenses, an optical filter including the electrochromic element, and an image pickup element that receives light transmitted through the optical filter (Page 31, [0067]-[0068]).
	
Regarding claim 12: “360 teaches an image pickup apparatus to which an image pickup optical system including a plurality of lenses is attachable, the image pickup apparatus comprising: an optical filter including the electrochromic element, and an image pickup element that receives light transmitted through the optical filter (Page 31, [0067]-[0068]; Page 32, [0069]-[0070]). 

Regarding claim 13: “360 teaches a window member comprising: a pair of substrates; and the electrochromic element, wherein the electrochromic element is disposed between the pair of substrates, and the electrochromic element adjusts the amount of light transmitted through the pair of substrates (Page 35, [0077-[0078]). 

Response to Arguments
9.	Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive,

In response to the Applicant’s argument that C6 and C7 corresponding to A13 and D2 of “360 do not satisfy equation 2.
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “360 teaches an electrochromic element (Page 1, [0001]) comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as E6 (homologue to C3 compound of instant application) (Page 24, [0047]) which satisfy equation 2.

The Applicant is invited to submit an English translation of both priority applications 2017-196989 filed 10/10/2017, and  2018-149517 filed 08/08/2018 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action.

10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                  


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/21/2022